                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                                      Plaintiff,

vs.                                                                  No. 19-CR-4440 MV

NICHOLOUS PHILLIPS,

                                      Defendant.


  REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS COUNT ONE
CLAIMS REGARDING A FIREARM OR A FIREARM “FRAME OR RECEIVER” AND
   FOR AN ORDER IN LIMINE BARRING THE INTRODUCTION OF CERTAIN
                 EVIDENCE OR TESTIMONY AT TRIAL

       Defendant Nicholous Phillips (Mr. Phillips), through counsel, ROMERO & WINDER,

P.C. (Joe M. Romero, Jr.) in support of his Motion for an Order of this Court dismissing the case

against him in the form of Count One of the Indictment—as that Count relates to the allegation

that the lower portion of a Glock handgun constitutes a “receiver” as that term is used in 18 U.S.C.

§ 922(a)(6), states:

                             ADDITIONAL RELEVANT FACTS

       1.      On November 15, 2020, U.S. Probation Officers went to conduct a home visit at

10012 Cochiti Road SE.

       2.      They encountered Mr. Phillips driving into his rental property parking lot at

approximately 8:30 pm in the evening. When he exited his truck, the probation officers requested

and obtained permission to search Mr. Phillips truck.

       3.      While he was outside, no handgun was observed on Mr. Phillip’s person or later

discovered in the truck. While the probation officers were searching his truck, but without seeking
permission from the probation officers who were searching the truck, Mr. Phillips went inside his

apartment.

       4.      When he went inside the apartment, the probation officers retreated away from the

front of the apartment. It is at this time, that one or more probation officers is alleged to have

observed Mr. Phillips, through a door window, holding a handgun to his head.

       5.      The Albuquerque Police Department (“APD”) responded to the scene after which

an APD crisis negotiator contacted Mr. Phillips on the phone and tried to talk Mr. Phillips into

coming outside and surrendering himself.

       6.      To keep the police from forcing their way into his apartment, Mr. Phillips told the

crisis negotiator that he had a gun and would shoot himself if they tried to force their way into the

apartment.

       7.      During the time that APD was on the scene attempting to secure Mr. Phillips

surrender, other people were observed walking in or near the area of Mr. Phillips’ apartment.

       8.      After the APD crisis negotiator was unsuccessful in securing Mr. Phillips surrender,

and because Mr. Phillips had threatened only to harm himself and no weapon had been discharged,

APD left the scene.

       9.      Approximately an hour after APD left the scene of Mr. Phillips apartment, Mr.

Phillips was arrested without incident as he walked, unarmed, approximately a block from his

apartment. At the time of his arrest, Mr. Phillips was unarmed.

       10.     A purported “protective sweep” of the apartment undertaken after Mr. Phillip’s

arrest is when police discovered or located two broken or scrap pieces of the polymer-plastic lower

portion of a Glock-brand handgun.




                                                 2
        11.     A DNA swab of the two broken or scrap pieces of a polymer-plastic lower portion

of a Glock-brand handgun located inside Mr. Phillips’ apartment receivers did not match Mr.

Phillips known DNA.

        12.     Mr. Phillips denies he was holding or possessed a handgun during his contact with

the aforementioned probation officers or APD.

        13.     The government’s expert witness has opined that the two broken or scrap pieces of

a polymer-plastic lower portion of a Glock-brand handgun located inside Mr. Phillips’ apartment

is a “firearm” based on said parts falling under the statutory definition of a “receiver”, and thus a

firearm, pursuant to as defined by 18 U.S.C. § 921(a)(3)(B) and 27 C.F.R. § 479.11.

        14.     Conversely, Mr. Phillip’s expert witness has opined that two polymer-plastic lower

pieces of the Glock-brand handgun in question were never and could never be a receiver. In short,

Mr. Phillip’s expert contends that there is no single part of the Glock-brand handgun that meets

the statutory definition of a receiver.



                                          LEGAL ANALYSIS

        The government’s Response goes into detail regarding witnesses who claim to have seen

Mr. Phillips in possession of an actual, complete, firearm. Mr. Phillips, as indicated above, disputes

such contention. Moreover, such contention is outside the scope of this Motion. Mr. Phillips does

not seek a pre-trial dismissal of Count I to the extent that Count I is based on an allegation that Mr.

Phillips possessed a complete firearm. Rather, Mr. Phillips seeks a dismissal of the claim that he

possessed a receiver and an Order in limine barring the government from presenting testimony or

argument that Defendant possessed a “receiver” and therefore possessed a firearm—even if he had

not possessed a complete handgun.



                                                  3
       In like fashion, the government argues that Mr. Phillips is alleged to have possessed

ammunition. While Mr. Phillips does not agree that he knowingly possessed ammunition, that

claim too is outside the scope of this Motion. Mr. Phillips does not seek, by this Motion, to dismiss

the claim that he possessed ammunition.

       As Mr. Phillips explained in the Motion, he requests the dismissal of Count I only to the

extent that the government alleges that he possessed a “receiver” and is therefore guilty of

possessing a firearm whether or not he possessed an entire firearm. As set forth in the Motion, the

issue of the purported “receiver” in this case involves a misinterpretation of the law by the

government, resulting from an unlawful attempt by the Bureau of Alcohol, Tobacco, Firearms, and

Explosives (“BATFE”) to administratively rewrite the statutory definition of a “receiver” as

applied to Glock manufactured firearms. That is, Congress drafted a definition of a receiver in

such a manner that the Glock-branded firearm does not have a receiver.

       Thus, Count One, as alleged, could be proven if the jury believes that a whole gun was

present and knowingly possessed by Mr. Phillips. It could be proven if the jury believes that Mr.

Phillips knowingly possessed ammunition. But the government cannot prove Mr. Phillips

possessed a firearm by pointing to the two broken or scrap pieces of the polymer-plastic lower

portion of a Glock-brand handgun and calling those parts a “receiver.” As a legal matter, and as

explained in Mr. Phillips’ Motion, the Glock-brand handgun in this case does not have a

“receiver.”

       The Glock handgun parts at issue do not perform any of the functions set forth in 27 C.F.R.

§ 479.11(a): it does not contain the firing mechanism; it does not include a bolt; it does not contain

a breechbolt; and it is not threaded at its forward portion. As a result, as described in Plaintiff’s

expert report, “[t]he part(s) in evidence, which [BATFE] has erroneously considered to be a ‘frame



                                                  4
or receiver’ since Glock began selling producing pistols in 1985…falls far short of fulfilling the

CFR’s definition of a ‘frame or receiver.’” Id. In fact, since the parts of the Glock handgun in

evidence—even in pristine condition—does not meet the definition of a firearm, it cannot serve as

the basis for a conviction under § 922(g)(1).

       As there are alternative theories of evidence by which the government may still be able to

prove Count I, Mr. Phillips is not seeking the dismissal of Count I. Instead, Mr. Phillips is

requesting that all evidence or testimony regarding the firearm “receiver,” which was never a

“receiver”, be prohibited at trial. Specifically, the Court should exclude any evidence in this case

related to the pieces or scrap parts that made up the portion of a Glock handgun that the government

has mischaracterized as a “receiver”.

       WHEREFORE, for the reasons set forth herein and, in his Motion, Defendant Nicholous

Phillips requests the relief specified herein.

                                                 Respectfully Submitted:

                                                 By: /s/ Joe M. Romero, Jr.
                                                 Joe M. Romero, Jr.
                                                 ROMERO & WINDER, PC
                                                 Attorney for Plaintiffs
                                                 P.O. Box 22543
                                                 Albuquerque, NM 87125-5543
                                                 Phone: (505) 843-9776
                                                 Fax: (505) 212-0273
                                                 joe@romeroandwinder.com



                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 22nd day of August 2020, I filed the foregoing
electronically through the CM/ECF system and served the same to opposing counsel.

By:    /s/ Joe M. Romero, Jr.
       Joe M. Romero, Jr.



                                                   5
